MASSEY, Chief Justice.
The judgment of this court, in part affirming and in part reversing that of the trial court, is to be observed in a previous opinion. See Hudiburg Chevrolet, Inc. v. Globe Indemnity Co., Tex.Civ.App., 383 S.W.2d 65.
On October 6, 1965, the Supreme Court (see 394 S.W.2d 792) affirmed that portion of our judgment which reversed that of the trial court, being our holding which negated any insurance coverage under what was referred to and described as “Policy A” in our previous opinion. However, the Supreme Court reversed and remanded that portion of our judgment affirming the trial court, that being the holding that there was no insurance coverage under what was referred to and described in our opinion as “Policy B”. Remand to this Court was for the purpose of deciding whether the jury finding that Roark’s taking of the truck from the premises of Hudiburg Chevrolet, Inc. on June 13, 1961, was theft (within the meaning of Policy B) constituted a finding against the great weight and preponderance of all the evidence.
We overrule the point of error presented by Globe Indemnity Company wherein it contends that the jury finding that the taking of the truck was theft (under Policy B) was against the great weight and preponderance of the evidence. There was evidence to the effect that the taking was theft according to the Supreme Court’s opinion. Our previous holding of “no evidence” was made because of a misinterpretation of the efficacy of the proof introduced. As efficient evidence we agree that it had probative force and effect.
As we interpret the prayer for relief by Hudiburg Chevrolet, Inc. the maximum amount we may award it is $2,428.83.
Judgment of the trial court is reversed. The judgment of this Court is that Hudi-burg Chevrolet, Inc. have and recover of and from Globe Indemnity Company the sum of $2,428.83, plus interest thereon at 6 per cent per annum from June 13, 1961. All costs are adjudged against Globe Indemnity Company.